Citation Nr: 0825012	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for psoriasis of the hands 
and feet.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for psoriasis of the hands 
and feet.


FINDING OF FACT

On July 11, 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's representative requesting to withdraw the 
veteran's appeal of the December 2005 rating decision that 
denied his claim for VA compensation for psoriasis of the 
hands and feet.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007). On July 11, 
2008, the Board received written correspondence from the 
appellant's representative, which contained language 
specifically withdrawing the veteran's appeal of the December 
2005 rating decision that denied his claim for service 
connection for psoriasis of the hands and feet.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is therefore 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


